Bleckley, Judge.
1. The cause is still pending in the superior court, and *554therefore, the exceptions entered pendente lite are not now in order for consideration. Code, §4250.
2. Garnishment upon a domestic corporation is to be served upon the president. 45 Ga., 486. The temporary absence of the president will not warrant service on a subordinate officer or agent. Wait till he returns, just as you would if a private individual were absent.
3. Failure of the corporation to answer will not entitle the plaintiff to take judgment, where the return of service shows the presidedt was not served, and does not show that he was a non-resident of the county.
4. But this writ of error is premature. The case is still pending below on a traverse by the plaintiff to the answer of the garnishee. Code, §4250; 35 Ga., 104.
5. Were the writ of error retained, the judgment complained of would be affirmed; but for the sake of correct practice, the writ of error ought to be dismissed, and so it is ordered.
Writ of error dismissed.